DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 58-76 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 58, the preamble of this claim is directed to a multi-layer coating.  However, the body of the claim recites “a first coating layer applied over at least a portion of a substrate” and “a second coating layer applied over at least a portion of the first coating layer.”  From these claimed components, the substrate is present so the claim seems to be more directed to a multi-layer coated article instead of a multi-layer coating.  It is not clear if the applicant means to claim only the two layers used in the coating or if applicant means to claim the two layers of coating applied to a substrate.  For the purpose of further examination, the claim will be interpreted as actually being a multi-layer coated article since that is what is described by the limitations.
	Regarding claims 59-72, if it truly is the article that is claimed, the preamble of these claims need to be changed as well.  Otherwise, these claims are rejected as being dependent on a rejected base claim.
Regarding claim 71, claim 71 recites the limitation "the third coating layer" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of further examination, this claim is interpreted to be dependent from claim 70 which does reference a third coating layer.
	Regarding claim 73, this claim is directed to an article coated with the multi-layer coating of the independent claim.  Based on the current independent claim, this claim is unclear because are only the two layers of coating being applied to an article, or if the multi-layer coated substrate is being placed onto an article.  Using the current interpretation of the independent claim to be an article, either this claim does not further limit the independent claim or applicant wishes for the multi-layer coated substrate to be place onto another article.  This claim is unclear.
	Regarding claim 74, this claim is unclear as it depends from claim 70 which states it is directed to a multi-layer coating and not an article.  It appears that this claim is meant to depend from claim 73 and further limit the article thereof that is coated in some way.
	Regarding claim 75, this claim is directed to a process for coating a substrate with the multi-layer coating of the independent claim.  Based on the current independent claim, this claim is unclear because are the two layers of coating being applied to a substrate and the process describes that, or are the two layers that are already applied to a substrate being applied to yet another substrate.  By reading the steps claimed in claim 75, it appears that each coating layer is being applied to a substrate without the presence of the substrate of claim 58.  However, this interpretation does not correspond with the way the independent claim is currently claimed.  Therefore, this claim dependency is unclear.
	Regarding claim 76, this claim is unclear as it depends from claim 70 which states it is directed to a multi-layer coating of the independent claim and not a process.  It appears that this claim was meant to depend from claim 75 and further define the process thereof.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303. The examiner can normally be reached Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767